Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application filed on May 15, 2020. Claims 1-25, and 29-35 are canceled. Claims 26-28, and 36-60 are newly added as per preliminary amendment dated 05/15/2020.
Claims 26-28, and 36-60 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/04/2021 and 01/12/2022 was filed after the mailing date of the instant application on 05/15/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-28, and 36-46, and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In these claims applicants mention “analytics bank for byte counting of color, wherein the another analytics bank is immediately next to the analytics bank”, which is generally narrative and indefinite with the invention.  Applicants do not point out clearly which options include in the present invention by these terms. Therefore, referring claims mentioning the “analytics bank for byte counting of color, wherein the another analytics bank is immediately next to the analytics bank” is ambiguous. Any ordinary skill in the art will be failed to understand that meets and bounds of the claim limitations with this indefinite limitation/term “analytics bank for byte counting of color, wherein the another analytics bank is immediately next to the analytics bank”.  Therefore, these limitations with these ambiguous terms are indefinite with the present application. Appropriate correction needs to overcome the rejection. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-28, and 36-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,680,957. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-28, 36-46, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Modelski (2002/0116587) hereafter Modelski, in view of Reeve et al. (US Patent 7,269,697) hereafter Reeve.
As claim 26, Modelski discloses an analytics bank comprising: at least three processing units including: a counter processing unit; a policing processing unit, wherein the policing processing unit is able to push a request to another analytics bank for byte counting of color, wherein the another analytics bank is immediately next to the analytics bank (paragraph, 0017, 0145, 0147-148, 0220); and a sampling processing unit; and a memory bypass module to hide memory read latency, wherein output data of the memory bypass module is directed to the counter processing unit, the policing processing unit or the sampling processing unit (paragraphs 0148, 0195, 207, 0218). Although, Modelski discloses memory pool divided into plurality of banks, but does not expressly disclose output data of the memory is directed to the counter processing unit.
However, in the same field of endeavor, Reeve discloses the claimed limitation of output data of the memory is directed to the counter processing unit (8:21-67, 10:26-67, 11:1-45). 
Accordingly, it would been obvious to one of ordinary skill in the network art before the effective filing date of the claimed invention to have incorporated Reeve’s teaching of a counter to switch between modes to enhance the utilization of bandwidth and reduce latency, and policing the data packet efficiently.
As per claim 27, Modelski discloses the analytics bank wherein when the analytics bank is in counter mode, the counter processing unit is configured to calculate sum of square, summation and event count for network activity statistical analysis (paragraphs 0195, 0199, 201, 0236).  
As per claim 28, Modelski discloses the analytics bank wherein wherein the counter processing unit is configured to calculate standard deviation of network activities (paragraphs 0145, 0195, 0199, 201).  
As per claim 36, Modelski discloses the analytics bank wherein calculating the sum of square includes incrementing the value of an events field by one for each incoming request, calculating the summation includes incrementing the value of a sum field by the value of the incoming request, and calculating the event count includes incrementing the value of a sumOfSquare field by the square of the value of the incoming request (paragraphs 0145, 0195, 0199, 201, 0236).  
As per claim 37, Modelski discloses the analytics bank wherein the counter processing unit calculates the standard deviation of network activities by subtracting the square of average of sum from the average of sumOfSquare (paragraphs 0145, 0195, 0199, 201, 0236).  
As per claim 38, Modelski discloses the analytics bank wherein wherein the analytics bank and the another analytics bank are interconnected through the interconnect (paragraphs 0017, 0145, 0148).  
As per claim 39, Modelski discloses the analytics bank wherein wherein the analytics bank and the another analytics bank are homogenous (paragraphs 0007, 0017, 0145, 0148).  
As per claim 40, Modelski discloses the analytics bank wherein further comprising a bank memory, wherein when no result response goes out of the analytics bank and counter values are stored in the bank memory (paragraphs 0145, 0195, 0199, 201).  
As per claim 41, Modelski discloses the analytics bank wherein wherein when the analytics bank is in policing mode, the policing processing unit performs a two-rate three color rate monitoring function (paragraphs 0017, 0145, 0148, 0195).  
As per claim 42, Modelski discloses the analytics bank wherein wherein every row of the analytics bank has one policer of the policing processing unit, wherein the policer has configuration and internal state (paragraphs 0145, 0148, 0195, 0201).  
As per claim 43, Modelski discloses the analytics bank wherein wherein the policing processing unit returns a color of a packet to one of a plurality of client interfaces that originated the packet (paragraphs 0145, 0195, 0199, 201, 0236). 
As per claim 44, Modelski discloses the analytics bank wherein when the analytics bank is configured in policing mode and the another analytics bank is configured in counting mode, the policing processing unit sends a counter request to the another analytics bank to calculate byte count for a packet in each color (paragraphs 0145, 0148, 0195, 0201).
As per claim 45, Modelski discloses the analytics bank wherein when the analytics bank is in sampling mode, the sampling processing unit supports N/M random sampling, wherein N contiguous events are sampled in every M events interval (paragraphs 0145, 0148, 0195, 0201).
As per claim 46, Modelski discloses the analytics bank wherein the at least three processing units return a response to an originating client interface for each request (paragraphs 0017, 0145, 0148, 0195).
As per claim 60, Modelski discloses an analytics bank comprising: at least two processing units selected from the group consisting of a counter processing unit, a policing processing unit and a sampling processing unit; and a memory bypass module to hide memory read latency, wherein output data of the memory bypass module is directed to the counter processing unit, the policing processing unit or the sampling processing unit such that the analytics bank is able to be switched from one of counting with the counter processing unit (paragraph, 0017, 0145, 0147-148, 0220), policing with the policing processing unit and -7-Attorney Docket No.: sampling with the sampling processing unit to another of the counting with the counter processing unit, the policing with the policing processing unit and the sampling with the sampling processing unit by switching where the output data of the memory bypass module is directed (paragraphs 0148, 0195, 207, 0218). Although, Modelski discloses memory pool divided into plurality of banks, but does not expressly disclose output data of the memory is directed to the counter processing unit.
However, in the same field of endeavor, Reeve discloses the claimed limitation of output data of the memory is directed to the counter processing unit (8:21-67, 10:26-67, 11:1-45). 
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 60.
Claims 47-59 are rejected under 35 U.S.C. 103 as being unpatentable over Modelski (2002/0116587) hereafter Modelski, in view of Reeve et al. (US Patent 7,269,697) hereafter Reeve, in further view of Piry et al. (US Publication 2008/0091884) hereafter Piry.
As per claim 47, Modelski discloses an analytics bank pair comprising: a first analytics bank; and a second analytics bank immediately adjacent to the first analytics bank within a common memory pool, each of the first analytics bank and the second analytics bank comprising a counter processing unit, a policing processing unit and a sampling processing unit (paragraph 0145, 0147-148, 0218), wherein when the first analytics bank is configured in policing mode and the second analytics bank is configured in counting mode, the policing processing unit of the first analytics bank sends a counter request to the counter processing unit of the second analytics bank to calculate byte count for a packet in each color (paragraph, 0017, 0145, 0147-148, 0220).
Although, Modelski discloses memory pool divided into plurality of banks, but does not expressly disclose a counter request to the counter processing unit.
However, in the same field of endeavor, Reeve discloses the claimed limitation of a counter request to the counter processing unit (8:21-67, 10:26-67, 11:1-45).
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 47.
Although, Modelski-Reeve disclose memory pool divided into plurality of banks with utilization of calculating of bandwidth, but do not expressly disclose memory pool divided first analytics bank within a common memory pool.
However, in the same field of endeavor, Reeve discloses the claimed limitation of memory pool divided first analytics bank within a common memory pool (paragraphs 0028, 0042, 0045, 0057).
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 47.
As per claim 48, Modelski discloses the analytics bank pair wherein when the second analytics bank is in counter mode, the counter processing unit is configured to calculate sum of square, summation and event count for network activity statistical analysis (paragraphs 0145, 0195, 0199, 201, 0236).
As per claim 49, Modelski discloses the analytics bank pair wherein the counter processing unit of the second analytics bank is configured to calculate standard deviation of network activities (paragraphs 0145, 0195, 0199, 201, 0236).
As per claim 50, Modelski discloses the analytics bank pair wherein calculating the sum of square includes incrementing the value of an events field by one for each incoming request, calculating the summation includes incrementing the value of a sum field by the value of the incoming request, and calculating the event count includes incrementing the value of a sumOfSquare field by the square of the value of the incoming request (paragraphs 0145, 0195, 0199, 201, 0236).
As per claim 51, Modelski discloses the analytics bank pair wherein the counter processing unit of the second analytics bank calculates the standard deviation of network activities by subtracting the square of average of sum from the average of sumOfSquare (paragraphs 0145, 0195, 0199, 201, 0236).
As per claim 52, Modelski discloses the analytics bank pair wherein the first analytics bank and the second analytics bank are interconnected through the interconnect (paragraphs 0017, 0145, 0148).
As per claim 53, Modelski discloses the analytics bank pair wherein the first analytics bank and the second analytics bank are homogenous (paragraphs 0007, 0017, 0145, 0148).
As per claim 54, Modelski discloses the analytics bank pair wherein each of the first analytics bank and the second analytics bank further comprise a bank memory and when no result response goes out of the first analytics bank and counter values are stored in the bank memory of the first analytics bank (paragraphs 0145, 0148, 0195, 0201).
As per claim 55, Modelski discloses the analytics bank pair wherein when the first analytics bank is in policing mode, the policing processing unit of the first analytics bank performs a two-rate three color rate monitoring function (paragraphs 0145, 0148, 0195, 0201).
As per claim 56, Modelski discloses the analytics bank pair wherein every row of the first analytics bank has one policer of the policing processing unit of the first analytics bank, wherein the policer has configuration and internal state (paragraphs 0145, 0148, 0195, 0201). 
As per claim 57, Modelski discloses the analytics bank pair wherein the policing processing unit of the first analytics bank returns a color of a packet to one of a plurality of client interfaces that originated the packet (paragraphs 0145, 0148, 0195, 0201).
As per claim 58, Modelski discloses the analytics bank pair wherein when the first analytics bank is in sampling mode, the sampling processing unit of the first analytics bank supports N/M random sampling, wherein N contiguous events are sampled in every M events interval (paragraphs 0145, 0148, 0195, 0201).
As per claim 59, Modelski discloses the analytics bank pair wherein the at least three processing units return a response to an originating client interface for each request (paragraphs 0017, 0145, 0148, 0195).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455